Citation Nr: 9933198	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
June 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating action 
in which the RO denied a rating in excess of 10 percent for 
PTSD and denied a TDIU.  The veteran appealed and was 
afforded a hearing at the RO in November 1997.  In a March 
1998 Hearing Officer decision, the RO granted an increased 50 
percent disability evaluation for the veteran's PTSD and 
continued the denial of his claim for entitlement to a TDIU.  
The veteran continued his appeal on both issues.  By decision 
of November 1998, the Board remanded the case for further 
evidentiary development to resolve conflicting evidence.  The 
case has now been returned to the Board for further appellate 
consideration.  In view of the Board's decision on the issue 
of entitlement to an increased rating for PTSD, the issue of 
entitlement to a TDIU has been rendered moot.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran is demonstrably unable to obtain and retain 
employment as a result of his service-connected PTSD.



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for PTSD is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.




New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Pursuant to the holding of the Court in Karnas v. Derwinski, 
1 Vet.App. 308 (1991), where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.

Before November 7, 1996, the Board, in assessing the severity 
of PTSD, considered the effect of the disorder on the 
veteran's ability to interact on both a social and industrial 
level, as confirmed by the current clinical findings.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, DC 
9411, Note (1) (1996).  The prior Rating Schedule criteria 
provided a 50 percent evaluation where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

Under the Rating Schedule subsequent to November 7, 1996, a 
50 percent evaluation is warranted for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD causing occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court found 
that the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) for a 100 percent rating are each independent bases 
for granting a 100 percent rating.  

On the VA psychiatric examination in February 1996, the VA 
examiner indicated that the veteran met the diagnostic 
criteria for PTSD, evidenced by his ongoing intrusive 
symptoms, with some avoidance and hyperarousal, but also 
exhibited narcissistic personality traits and features of a 
schizotypal personality disorder.  In response to a specific 
question from the RO as to what part of the veteran's 
functional impairment was due to his service connected PTSD, 
the examiner indicated that the fact that the veteran was not 
currently carrying out activities of daily living such as 
housework and caring for his animals did not appear to be 
related to his PTSD at all.  With regard to his social 
functioning, the examiner indicated that the veteran was 
extremely impaired before his military service.  His 
experience in service was not a major factor in the current 
level of social functioning.  He had few friendships and an 
antagonistic relationship with his family.  The diagnostic 
impression included chronic, mild PTSD, situational phobia, 
and personality disorder, not otherwise specified with 
schizotypal schizoid and narcissistic features.  He concluded 
that the veteran's Global Assessment of Functioning (GAF) 
score was 40 with major impairment in family relations and 
work.  He also indicated that the veteran's highest level of 
functioning since the age of 16 was 45, indicative of major 
social and occupational impairment.

A social work survey in February 1996 concluded that the 
veteran seemed to have little to no intimacy with family and 
was very limited in his ability to tolerate other humans at 
home, in the community, or on the job.

VA outpatient treatment counseling records showed 
participation in weekly group therapy since January 1995.  
Treatment records generally reflect that the veteran's PTSD 
is stable; he has generally complained of marital discord as 
opposed to PTSD symptomatology.  There are reference in the 
treatment records to improved socializing by the veteran and 
increased interaction and participation.

At his November 1997 RO hearing, the veteran reported that he 
had worked as a truck driver for a waste management company 
for sixteen years.  He quit because he did not want to work 
with a new guy on the route.  When he was told that his 
employer had indicated he was let go from his job due to 
tardiness, the veteran maintained that he was never late for 
work and that he quit.  He denied any social life.  He has 
not looked for work since 1991.  The veteran indicated that 
he does not trust anyone and does not go out in public very 
often.

On VA psychiatric examination in January 1998, the examiner 
noted that the veteran's pattern of interaction with others, 
including alienation and inability to feel love, existed 
prior to his time in the service.  The diagnostic impression 
included chronic PTSD, social phobia, and personality 
disorder, not otherwise specified (with mixed schizoid, 
schizotypal and narcissistic traits).  He assigned a GAF 
score of 40.

Based on the inconsistent clinical findings, the case was 
remanded by the Board for further development.  It was noted 
that the record contained two VA psychiatric examinations, in 
February 1996 and January 1998, which appear to distinguish 
the extent to which the veteran's service connected PTSD is 
responsible for his serious limitation in social and 
occupational functioning.  Both examiners had completed a 
thorough review of the entire claims folder and had the 
opportunity to consider the veteran's total clinical picture.  
To the extent that one of the VA examiners indicated that the 
veteran's PTSD was mild and both indicated that it and may 
not play a significant role in his currently demonstrated 
limitation of function, additional and specific commentary 
was required.  It was the opinion of the Board that further 
VA psychiatric examination and medical opinion is warranted 
to ascertain the current degree of severity of the veteran's 
service connected PTSD and to disassociate, to the extent 
that it was possible, other non-service connected psychiatric 
disorders.

Pursuant to the November 1998 Board remand, the veteran was 
seen for a VA psychiatric examination in March 1999.  The 
veteran was observed to be guarded throughout.  The veteran 
reported that he does not associate with anyone.  He is 
quick-tempered and spends most of his time in his home.  The 
veteran indicated that his most enjoyable time is spent in 
the woods by himself or inside of his house when his wife and 
step-daughter are not there.  He does not trust people and 
does not go into stores; he prefers to control his 
environment.  The veteran indicated that he is hyper-aroused 
to noises and to being touched, especially when sleeping.  He 
described having nightmares and reported sleeping only 3 
hours nightly.  He spends a lot of his time at night checking 
the perimeter of his house, checking and rechecking locks to 
make sure that no one can get inside.  He keeps weapons at 
home, which are unloaded, and keeps a knife on his 
nightstand.  The VA examiner noted that the veteran had not 
used alcohol in at least 10 years.  The veteran was noted to 
have some vague paranoia of people in general and auditory 
hallucinations.  He denied visual hallucinations, thought 
broadcasting, thought insertion and ideas of reference.

On examination, the veteran spoke in a monotone with prosody 
of speech.  He only spoke when asked a question and responded 
in very short, clipped phrases and sentences.  His mood was 
observed to be down and affect was flat.  Thought processes 
were concrete.  The veteran exhibited little ability to be 
even remotely abstract.  The VA examiner concluded that the 
veteran had limited insight and judgment limited to his 
condition only.  In response to the question posed in the 
remand, the VA examiner commented that it was extremely 
difficult to say how much of the veteran's unemployability 
was due to PTSD and how much was due to his non-service-
connected personality disorder, because he had invested into 
his PTSD to the point where it had become a major part of his 
identity.  The examiner reported that it did not appear that 
PTSD was solely keeping him from employment, since he seemed 
adamant about not wanting to work.  However he assigned a GAF 
score of 40 for the veteran's PTSD and 40 for the non-
service-connected personality disorder and went on to 
indicate that it was impossible to separate the veteran's 
PTSD from his personality disorder in terms of the effect on 
his ability to function.

Subsequent to the VA examination, an addendum was received 
from the VA examiner which indicated that he was well-
oriented to person, place and time at the examination.  He 
did not show memory loss or impairment, obsessive or 
ritualistic behavior, or impaired impulse control.  He 
reported poor concentration and memory and difficulty 
sleeping ability.  He denied any impact from these symptoms 
on his day to day activity and reported that he usually just 
slept and watched television during the day.  If the 
veteran's PTSD were to be evaluated under the new rating 
criteria which became effective November 7, 1996, the 
addendum to the March 1999 VA examination would be 
significant evidence against a rating in excess of 50 
percent.  However, pursuant to the provisions of Karnas, 
supra,  the veteran is entitled to be evaluated under the 
criteria which is most favorable to him.

The veteran's GAF score of 40 reflects a medical finding that 
he is unable to work.  He has been in receipt of disability 
benefits from the Social Security Administration due to PTSD 
since December 1994.  While the examiner in March 1999 also 
indicated that it did not appear that his PTSD had worsened 
over the past year or that it was solely keeping him from 
employment, he went on to observe that it was difficult to 
say how much of his [un]employability was due to PTSD and how 
much was due to his personality disorder.  Since the symptoms 
from his PTSD cannot be separated from his non service 
connected psychiatric disorders all symptoms will be 
considered in evaluating his claim for an increased rating.  
Therefore, with consideration of all pertinent evidence, 
especially the findings on the March 1999 VA examination, and 
by resolving reasonable doubt in the veteran's favor, the 
Board concludes that the old rating criteria is more 
favorable and that he is demonstrably unable to obtain or 
retain employment as a result of his PTSD.  Accordingly, a 
100 percent rating is warranted under the rating criteria in 
effect prior to November 7, 1996 (38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996)).


ORDER

Entitlement to an increased 100 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

